 

Case 3:18-cv-02101-MEM- DB Document 41-1 Filed 07/05/19 Page 1 of 5 :
Peete C1817 A

 

 

~ Ee dhe Laven Saves Bara Cause ae a
_ _ Ke Lhe Aeonut A amen AY ZOOL DLE

 

 

| Beoar 2 Bod.

 

Litheatld”

 

CEM BPLELY BM

 

ae ee _ FILED —_

 

 

oOR
Ab thoake oe SRANTON |

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

. ___ A beach.
- YUL 05 2919
_ Arauwtis Lg JEL CEPIAL Ll tease : _
2 2 - Eure aa en to _ EPUTY CLERK :
| SIEOSORD La. A Bod the ZaBxn Down a
Hiatt ha frospuiite dito orton th bkbnowt 2p Horas:
LM adbadaitbatice ramedles. an Lagann wkd,
—_: on haa, iy india LL han, cs cd
wee i MLB. LE: 0 LEE ithe Hiaica Boao a (Pisans _- —
Oe Lahintha hlathsnamtn mes ho
eee cenne PB ggotiatlan Lt rastratte Detboosn Lhacak dé, Ait maak a
eet Be, AOE, alin the Bhool Gass at fDivans a a we _ :
ee Sa nee —_. YS anne = ee
— _S. Kp o eu hte th, AY ds blians vo onohos. eeletlng. |

a Wek SYO bebo: oe AYU west sic. Lo /yvone sh, eet OF7" Aaehitd,.-
ss ee ach tC, hogh Maced ti ACLS. _2 a cre See Gomew of PA x00. $: -

 

 

 

Bn LBBB Ra

 

 

 

 
 

Case 3:18-cv-02101-MEM-DB Document 41-1 Filed 07/05/19 Page 2 of 5

 

iy Md dbeuravat selillrg bei posmant ds tl

 

stloenineh S on hock, AO MVE.

 

 

 

5. Mebeoumentiiratiled he Ait”: partbudl alosement

 

ord 5 be ioras Lat Sore hoch dle Le 2 ok release Acca on

 

Where the BOLE

 

 

 

 

 

L Kb houment tet th haps of Loos,

 

 

i 2
“ re aur ax @ay 2p eh. a Jaina pane Dtatil ts Te

LA. AE ra

 

 

 

Y M deur oid? ravdl

 

 

 

 

 

UE. endl enabie Meck dh Rte eng ne

 

 

meapes.

&f ME shoumest reebe Klip zh alg thas av wicoanolet 6

 

 

3 Ors”

a.
a GOP OE AE eat

 

 

 

 

 

 

LM 99 LOE LK. aig, Reins LP Laity 02. hh. ——

 

 

 

 

 

 

 

LO AGE, da fecsd Ae. vigeeinena

 

 

 

 

 

oe Abed af Ld, ZR BBgesth.
emia

Case 3: 18-cv-02101- MEM- DB Document 41-1 Filed 07/05/19 Page 3 of 5

 

 

DM hncccabtin Lnhsthn aoa owi “ - _

 

sane ban horwig Le ey iheanead he OP.
ee Ss “

 

 

Zz KEE s Kewmenta cress ie, Ze Showings) 2 Coectocinn Cal:

 

 

| /
are rho neva Laos weer 2 bee segadgucaaat by (ILO .

 

 

 

oy, Legos Ox Bll ivabin 220 puots LOL OF or a :
6 hbo ‘a a het tt . _

 

 

 

 

 

ML A agey il abedipgeh van’ vinke escacatiiie we

 

 

Lents ae <eett va fla a e AO.

 

“

 

oe ep th,

Zz Legg sueaiadeobithgagade wank SOECOA fogs aL

 

 

ee et LS

Mr RUE, bon, He he AVE _

 

 

 

 

yrs epee ot

 

1 Kw Losase ax Bei 2 orn w YO Cate er Orr ohhh Di, iph

 

 

 

| fa demaalanl twee? ath seams tie ipa Gap on 7
/ bcc dle RUE, 200 cast Mochi. dia, rot peste Peg oo.

 

 

 

 

 

Seve Ape I eee ~ a DL ot ete re eres :

PELE pet Be Bee a App hon ode od. , Moc Echo Koil. a

 

pe

Daath Khewl Mele. Li Bae So BUNA, 7

 

Bedal Rb PBW A park

 

 

 

 
om

Case 3:18-cv-02101-MEM-DB Document 41-1 Filed 07/05/19. Page 4 of 5
i

 

aw Serle LG: Ao oS, Le clewayoore, shook GicerS, ena”

 

: 1 {ditlsals esponaal iil Misha CIP} Ls wei the oSave _

 

win tb oumenth arc bice ot Lowlhr Lipa, Ap LB. _-

 

it: LLB, Lh toot! Stator Poth Lies Lok 23x Mia, hutisherp, _

 

20 LBL ds @ pradage hac, Cbikbcl Srosiol tlhe pen WA

 

ihe So OP CALS LK Emad”

 

 

 

 

: LE pacers. LEA Kathe tlhe

 

 

|faete fe Dip Bop ~ AL LR

beDoo 2 fa!

 

LoL. has Ml

 

 

Ment cp LLO LEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- a a = ~— - = -
etna enten Repent nneenaes noes wetuge tetas aye te ane epnemees nn amen ent ee meres ate pemmen Came ee nee any ees eee erm eee ie ete To Ee ae _ ~~ eety ee - =
— se aeeecre ds ener nner ernest am - ence _ -
_ — sete - _ - — ~
eons eee - - — vee ~ ayo
- maeee eee ian cee ee wee

 

 

 

3 — Vall holla BY Rye sh

 

 
 

EM-DB Document 41-1 Filed 07/05/19:. Page 5 of 5

- NAS
1

' Case 3:18-Cy-02101-M

to,

 

AM /OSE7 YE ROS i/|

| Eb PZ OS g wih

oovoyys eotiyson, MSE Ero WE
FOOD AO NYY 3

Brey LESLI Wd ‘Bimqsimey
QOOT XO “O'd

Arewuayuag sayeig pay)
540-085 FO ‘J9qQUINN Jaisiday

We ero? 7OUeN aveuy]

pS A we

  

 

 
